          Case 18-51317-grs        Doc 120     Filed 09/27/19 Entered 09/27/19 09:22:20            Desc Main
                                               Document Page 1 of 3
                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF KENTUCKY
                                       LEXINGTON DIVISION

IN RE:     Bradley Alan Harrison                                                            XXX-XX-3076
           170 Thoroughbred Way
           Berea, KY 40403
                                                                                  Case Number: 18-51317

                                     NOTICE OF ALLOWANCE OF CLAIMS

    The Chapter 13 Trustee gives notice to the creditors listed below, debtor, and debtor's counsel, of the allowance of
claims as follows. To the extent the allowance of claims contradicts the treatment of any claim in the confirmed plan,
this Notice shall constitute a modification of the plan pursuant to 11 U.S.C. 1329. Any objection must be filed within
30 days from the date of this Notice, served on the trustee, and set for hearing.
    At this time the trustee estimates that general unsecured creditors will receive 23.00% of the amount of their
allowed claims.
                                                 Schedule of Claims
ID        Creditor Name                                  Claim Amount            Claimed Amount

8         CAPITAL ONE BANK USA NA                              $572.77           UNSECURED
          P O BOX 71083                                                          Interest Rate: 0.00
          CHARLOTTE, NC 28272-1083                                               Acct No: 6046

                                                                                 4-1 Credit Card
2         CITIZENS GUARANTY BANK             $11,173.34                          SEC CLAIM - PER PLAN/ORDER
          % EAVES, OLDS, BOHANNON & FLOYDSurrendered                             Interest Rate: 0.00
          PLLC                                                                   Acct No: 3076
          218 WEST MAIN STREET
          RICHMOND, KY 40475                                                     1-1 1997 Baja Boat/Motor/Trailer
9         COMMONWEALTH CREDIT UNION INC                     $18,288.78           UNSECURED
          P O BOX 978                                                            Interest Rate: 0.00
          FRANKFORT, KY 40602-0978                                               Acct No: 7300

                                                                                 3-1 2015 Chevy Tahoe
3         EAVES OLDS BOHANNON & FLOYD                            $0.00           NOTICE ONLY
          PLLC                                          Notice Creditor          Interest Rate: 0.00
          VIA ECF                                                                Acct No:
          ,
                                                                                 Citizens Guaranty Bank
12        FREEDOMROAD FINANCIAL               $4,100.93                          DISALLOWED CLAIM
          % CAPITAL RECOVERY GROUP 20016 Disallowed                              Interest Rate: 0.00
          P O BOX 29426                                                          Acct No: 2346
          PHOENIX, AZ 85038-9426
                                                                                 6-1: 2009 Polaris RZR 800LE
        Case 18-51317-grs   Doc 120   Filed 09/27/19 Entered 09/27/19 09:22:20     Desc Main
                                      Document Page 2 of 3
                                        Schedule of Claims
ID      Creditor Name                         Claim Amount        Claimed Amount

17      FREEDOMROAD FINANCIAL                         $0.00       NOTICE ONLY
        % CAPITAL RECOVERY GROUP             Notice Creditor      Interest Rate: 0.00
        P O BOX 64090                                             Acct No:
        TUCSON, AZ 85728-4090


0       HAMMONDS, CHADWICK B.                         $0.00       ATTORNEY FEE
        HAMMONDS LAW OFFICE                                       Interest Rate: 0.00
        133 PLAZA DRIVE                                           Acct No:
        SUITE 2
        BEREA, KY 40403
1       LERNER SAMPSON & ROTHFUSS                     $0.00       NOTICE ONLY
        VIA ECF                              Notice Creditor      Interest Rate: 0.00
        ,                                                         Acct No:

                                                                  Primelending
5       PRIMELENDING A PLAINS CAPITAL CO $115,668.46             MTG DEBTOR DIRECT PAY
        % CENLAR FSB                                             Interest Rate: 0.00
                                        Paid Outside per Plan or Order
        425 PHILLIPS BLVD                                        Acct No: 5447
        EWING, NJ 08618
                                                                 5-1 Mortgage Property Address:
                                                                 170 Thoroughbred Way, Berea, KY
                                                                 40403-8761
16      PRIMELENDING A PLAINS CAPITAL CO         $13,262.71       PRE-PETITION ARREARAGE
        % CENLAR FSB                                              Interest Rate: 0.00
        425 PHILLIPS BLVD                                         Acct No: 5447
        EWING, NJ 08618
                                                                  5-1 Linked Mortgage Property Address
                                                                  (Claim 5):
                                                                  170 Thoroughbred Way, Berea, KY
                                                                  40403-8761
18      STOLL KEENON OGDEN PLLC                       $0.00       NOTICE ONLY
        VIA ECF                              Notice Creditor      Interest Rate: 0.00
        ,                                                         Acct No:

                                                                  UKFCU
6       UNIVERSITY OF KENTUCKY FCU               $21,490.42       VEHICLE CLAIM
        1730 ALYSHEBA WAY                    Relief Granted       Interest Rate: 0.00
        LEXINGTON, KY 40509                                       Acct No: 1662

                                                                  2-1: 2017 Polaris RZR 900



18-51317 Continued                                                                            Page 2 of 3
         Case 18-51317-grs   Doc 120   Filed 09/27/19 Entered 09/27/19 09:22:20 Desc Main
                                       Document Page 3 of 3
Date:   September 27, 2019                                /s/ BEVERLY M. BURDEN, TRUSTEE
                                                          Beverly M. Burden, Chapter 13 Trustee
                                                          Ky Bar ID: 09330
                                                          P O Box 2204
                                                          Lexington, KY 40588-2204
                                                          notices@ch13edky.com
                                                          859-233-1527




18-51317 Continued                                                                          Page 3 of 3
